Title: Thomas Jefferson to Jonathan Shoemaker, 15 June 1809
From: Jefferson, Thomas
To: Shoemaker, Jonathan


          Dear Sir  Monticello June 15. 09.
          Your favor of the 5th was recieved on the 11th & recieved with great joy. I had begun to despair of your coming, & in that case I must have proposed the rescinding the lease, for that it is a concern compleatly bankrupt everybody in the neighborhood seems convinced, and some (I am told, for I do not know the fact) have brought suits for their wheat, & others propose to do it. that there are many demands for wheat delivered which cannot be obtained I have assured evidence. I wrote myself to your son two months ago for a paiment of rent, & altho’ two years are due & not a copper paid he has never condescended to give me a word of answer. in the mean time I am in real distress, insomuch that in buying bread for my family I have been obliged to give 15/ a barrel on a little credit, when it was offered me at 12/ cash. my nailery too will shortly be stopped for want of rod, which cannot be obtained but on short paiments. I take patience however under the expectation of your coming and I have given such assurances in the neighborhood that you will put all to rights, that I think they will await your coming. the total discredit into which the mill is brought will lay you under disadvantages, but a good disposition towards yourself prevails. you must take the concern however into your own hands entirely, and the entire separation of your son from it can alone give confidence in it. indeed the mail contracts are quite as much as he can manage & engross all his attention. it is painful to me to say these things to you. but others who have not the same interest in the mill as I have, will not give you the information. it’s importance to me is too great to let you be ignorant of the true state of things. resting therefore in the hope of seeing you soon, & that all will be well on your arrival I conclude with assurances of my sincere esteem
          
            Th:
            Jefferson
        